I take great pleasure in warmly congratulating Mr. Bouteflika, on behalf of the delegation of Burma, on his election to the Presidency of the twenty-ninth session of the General Assembly. We are glad at the honor thus shown to him personally and to his country, the People's Democratic Republic of Algeria. We assure him of our full cooperation in his discharge of the responsibilities of your high office.
2.	My delegation would also like to take this opportunity to express our sincere appreciation to Mr. Leopoldo Benites for his distinguished services to the General Assembly as President of its twenty-eighth session.
3.	On behalf of the delegation of Burma, I am happy to extend our sincere felicitations and warm welcome to the delegations of Bangladesh, Grenada and GuineaBissau. The admission of the three new States to membership in the United Nations will no doubt contribute to the strengthening of the world Organization. We look forward to working together with them for the furtherance of the purposes of the United Nations.
4.	The international situation today is characterized by acute preoccupation with economic and social problems. These problems have forced upon nations the need to review old patterns of relationships not only in the economic but also in the political field. These problems have also made nations realize more than ever before that solutions to international problems cannot be achieved except through international cooperation as envisaged in one of the purposes of the United Nations. It seems to the delegation of Burma that such international cooperation presupposes respect for the principles of equal rights and self-determination, and a greater measure of the democratization of international relations. Experience over the last two decades or so also shows that the threat or use of force in international relations defeats its own purpose, and that if nations are to live in peace and friendship and pursue their own paths of progress, it is imperative that States should strictly observe the principle of noninterference in each other's internal and external affairs. It also underlines the need to persevere in our efforts to settle international disputes by peaceful means, without endangering international peace and security, and with justice.
5.	Regarding international peace, it is a matter of great concern that, although there is a trend towards detente and negotiations for the settlement of international disputes, there still exist not only tension but even armed conflicts between some States. Nevertheless, the delegation of Burma is glad to note that, of late, there are signs of more positive thinking on the part of some interested outside Powers regarding these conflicts. We hope that this welcome attitude will become more pronounced in the future. We realize however that in the last analysis, the solution of these conflicts must rest with the parties directly concerned. In this connexion, the delegation of Burma notes with satisfaction that countries mo.e or less vulnerable to outside intervention have shown increasing determination to safeguard and maintain their right to self-determination. This reduces the chances for outside intervention in matters which are essentially within the domestic jurisdiction of States.
6.	Let me now briefly refer to the problem of colonialism and racial discrimination. It is indeed a most welcome development that the new regime in Portugal has acknowledged the right of the people of its dependent territories to self-determination, and has granted independence to GuineaBissau and paved the way for independence in Mozambique and Angola. The delegation of Burma earnestly hopes that this significant trend will help bring about a speedy end to the evils of colonialism and racial discrimination wherever they still exist in Africa.
7.	We live in an age of rapid change and of crises affecting the structures of society. Life in the international community is developing progressively and often old rules do not correspond to existing realities. We take heart that, in accord with Article 13 of the Charter, the United Nations is increasingly directing its efforts towards the codification of international law and its progressive development. We refer here to the conference of plenipotentiaries for the revision of maritime law.
8.	The Third United Nations Conference on the Law of the Sea has rightly been described as the single most important international conference held under the auspices of the Organization. Such high importance 
has been attributed to the Conference not only because of the unprecedentedly large number of States participating in it, but because there is a universal recognition that, in a world of dwindling natural wealth and rapid population growth, the seas offer the last reserves of the natural resources on which mankind depends for survival.
9.	The fundamental and paramount task of the Conference is to create a new legal system for a just and equitable sharing by all nations of those abundant but finite reserves. Its outcome is, therefore, not only of profound and direct concern to nations but it will also affect the very lives and wellbeing of their peoples for generations to come. The task of establishing a new international regime of the sea to determine the rights and obligations of States with respect to the oceans, is undoubtedly a very complex and difficult one which necessarily requires time.
10.	On the other hand, the pressure of political, economic and technological realities of a fast changing world is such that it is imperative for the international community to reach agreement as soon as possible on the establishment of a just and equitable legal order in the use of the sea. The consequences of procrastination and delay will be far reaching and can jeopardize our efforts to create such an international regime.
11.	The rapid deterioration of the world economic situation over the past year has been a source of major international concern and has brought economic issues to the forefront of world attention. Recent events, more than at any other time, have also made it clear that the world economic system is based on interdependence and that we can ignore this fact only at our peril. The energy crisis, which remains far from being resolved, presents a dramatic case in point. Evidently, the interests of producers and consumers will often diverge, but these differences must be reconciled in a spirit of cooperation and mutual understanding. When attempts at conciliation fail, the outcome only brings unnecessary economic instability and hardship to the entire world community.
12.	World inflation presents another important example of interdependence. In the modern world, with its complex economic interrelationships between States, it is almost impossible for a country to isolate itself from economic problems originating elsewhere. One economic problem that has received much publicity of late and which has reached worldwide proportions is, of course, inflation. Considering the relative ease with which imported inflation can spread from one country to another, it is hardly surprising that it has now become an international problem. The seriousness of the situation has been recognized by many countries and the need to supplement domestic remedies with international collaboration and coordination on anti-inflationary measures has been increasingly realized.
13.	While international cooperation provides a fruitful approach in the fight against inflation, we believe that a sound international monetary system can also make a valuable contribution to overcoming this problem. On the basis of the final report of the ad hoc Committee on Reform of the International Monetary System and Related Issues (Committee of Twenty),1 a large measure of agreement has already been reached on international monetary reform, including the agreement on the valuation of special drawing rights on the basis of 16 major currencies of the world.
14.	The annual meeting .of IMF recently held in Washington, has approved amendments to the Articles of Agreement of the Fund designed to improve the adjustment process in balance of payments disequilibrium, to impose guidelines on floating rates and to extend the Fund's assistance to developing countries in the form of extended fund facility and the oil facility to meet the current payment crises.
15.	However, there are still fundamental issues that remain to be solved, such as the question of restoring the system of par values and the role of gold in the international payments system. It is imperative that these fundamental issues be solved through closer international cooperation, thus forestalling a division of the world into competitive trading blocs with all its undesirable consequences.
16.	While the problems associated with the energy crisis, inflation and the shortages of food and essential raw materials have caused worldwide hardship and anxiety, the burden has been particularly heavy on the developing countries. This is to be expected, as developing countries, with their weak economic structures, are more vulnerable to adverse external economic pressures. For some, the high cost of fuel and food and, for many others, the inflated prices they have to pay for essential semi-manufactured and manufactured goods, capital equipment, raw materials and spare parts, have severely strained their balance of payments. Many of those countries now have been placed in the highly undesirable situation where they have to devote so much of their energies and resources to meeting the high priorities of their immediate needs that their longterm goals of social and economic development are likely to suffer.
17.	These difficulties could, of course, be mitigated if the international community has the political will to implement some of the more important United Nations resolutions on international economic development and cooperation which have been adopted after arduous debate and protracted negotiations. But, for the most part, these resolutions have been conveniently ignored, as indeed have the high hopes of the much proclaimed International Development Strategy for the Second United Nations Development Decade.
18.	At the recently concluded World Population Conference at Bucharest there were opportunities to exchange views and information and to devise means of international cooperation on the question of population and food. The forthcoming World Food Conference in Rome will provide further opportunities to explore and to find answers to both the longterm and short-term aspects of the world food problem. The constructive proposals which no doubt will ensue from that Conference should form a basis for greater international cooperation in that field.
19.	The world economy is now at the crossroads. Recent events, as well as new sets of circumstances and relations, have undermined its structure, its basic premises and its institutions. What is now imperative, therefore, is to replace it with a new world economic order that is more in conformity with the changed circumstances, that is more equitable, and, what is most important, that engenders a new sense of responsibility and cooperation for mutual benefit on the part of the international community. We believe that the recommendations contained in the resolutions adopted at the recently concluded sixth special session of the General Assembly have much to contribute to the creation of such a new world economic order. We would, therefore, like to reiterate our support of the principles embodied in the Declaration on the Establishment of a New International Economic Order [resolution 3201 (SVI)] and urge an early implementation of the provisions made in the Program of Action [resolution 3202 (SVI)].
20.	It would be no exaggeration to say that the United Nations is now in a new and important phase of its development. One of the topics that will surely occupy our attention is the increasing role that the* Organization must inevitably play in the establishment of a new international economic system founded on the principles of co-determination and equality of all countries. Through the exigencies of the world economic crisis and the restiveness of States, the international community is once again discovering the United Nations as the most universal forum in which to seek solutions through concerted action.
21.	The international theme today is interdependence, global participation and solutions. The talk now is for dialog and negotiations between the economically weak .developing countries, which constitute the majority, and the few industrialized developed countries. It is becoming increasingly clear that the contemporary world, more than ever, calls upon all nations to reconcile their differences and to seek joint action in solving pressing world problems through the United Nations. All this suggests that the value of the United Nations is amply being borne out by time, that it is fast acquiring a fresh lease of life and charting a renewed course for international cooperation in the pursuit of peace and progress. To realize this objective is the challenge with which the United Nations is faced today.
